               Case 3:17-cv-05806-RS Document 163 Filed 09/07/21 Page 1 of 4



 1 Christopher (Casey) McNamara (SBN 209205)
   cmcnamara@foxrothschild.com
 2 FOX ROTHSCHILD LLP
   345 California Street, Suite 2200
 3 San Francisco, CA 94104-2670
   Telephone: 415.364.5540
 4 Facsimile:     415.391.4436
 5 Attorneys for non-party
   VALVE CORPORATION
 6
   Gary A. Angel, CSB No. 70006
 7 Frear Stephen Schmid, CSB No. 96089
   LAW OFFICE OF GARY A. ANGEL
 8 177 Post Street, Suite 550
   San Francisco, Ca 94108
 9 Telephone: (415) 788-5935
   Facsimile: (415) 788-5958
10 Email: Angelgary@Aol.Com
   Email: frearschmid@aol.com
11
   Attorneys for Plaintiff
12 ELECTRONIC SCRIPTING PRODUCTS, INC.

13

14

15                                 UNITED STATES DISTRICT COURT

16                                NORTHERN DISTRICT OF CALIFORNIA

17                                     SAN FRANCISCO DIVISION

18   ELECTRONIC SCRIPTING PRODUCTS,                          Case No: 3:17-cv-05806-RS (RMI)
     INC.,
19                                                           STIPULATION AND PROPOSED ORDER
                     Plaintiff,                              EXTENDING THE DEADLINE TO FILE
20                                                           A MOTION TO RETAIN
                     v.                                      CONFIDENTIALITY UNDER THE
21                                                           PROTECTIVE ORDER
     HTC AMERICA, INC.,
22
                     Defendants.
23

24
             Non-party Valve Corporation (“Valve”) and Plaintiff Electronic Scripting Products, Inc.
25
     (“ESPi”) stipulate to extend the deadline for Valve to file a motion to retain the confidentiality of
26
     materials designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
27
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” under the Stipulated Protective
28
                                                         1
                                           STIPULATION AND PROPOSED ORDER
     126052133.1
               Case 3:17-cv-05806-RS Document 163 Filed 09/07/21 Page 2 of 4



 1   Order for Litigation Involving Patents, Highly Sensitive Confidential Information and/or Trade
 2   Secrets (“Protective Order”). (Dkt. # 95.)
 3                                                RECITALS
 4           On March 18, 2020, the Court entered the Protective Order. (Dkt. # 95.) The Protective
 5   Order allows parties and non-parties to designate material produced in discovery and deposition
 6   testimony as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
 7   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” (Protective Order, § 5.2.) The
 8   Protective Order provides that a party may challenge a confidentiality designation, and, if the
 9   issue is not resolved through the meet and confer process, the designating party or non-party
10   must file a motion within 21 days of the initial notice challenging the designation. (Protective
11   Order, § 6.3.)
12           Valve corporate designee Alan Yates was deposed pursuant to Rule 30(b)(6) on July 14,
13   2021. Valve designated the transcript of the deposition and exhibits thereto as “HIGHLY
14   CONFIDENTIAL – ATTORNEY’S EYES ONLY” under the Protective Order. On August 12,
15   2021, ESPi notified Valve that it was challenging all of Valve’s designations of testimony as
16   “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY.”
17           On August 19, 2021, Defendant HTC America Inc. (“HTC”) filed an administrative
18   motion to seal certain materials submitted in support of its motion for summary judgment,
19   including the deposition transcript and exhibits designated by Valve as “HIGHLY
20   CONFIDENTIAL – ATTORNEY’S EYES ONLY.” (Dkt. # 149.) Valve filed a declaration in
21   support of HTC’s administrative motion to seal on August 23, 2021. (Dkt. # 153.) ESPI filed an
22   opposition to the motion on August 25, 2021. (Dkt. # 155.)
23           On August 23, 2021, Valve provided ESPi with a transcript of the deposition of Alan
24   Yates with revised designations, including removing the confidentiality designations from some
25   testimony, and designating other testimony as “CONFIDENTIAL,” “HIGHLY
26   CONFIDENTIAL – ATTORNEY’S EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
27   CODE.”
28
                                                       2
                                         STIPULATION AND PROPOSED ORDER
     126052133.1
               Case 3:17-cv-05806-RS Document 163 Filed 09/07/21 Page 3 of 4



 1           The Court has not yet issued a ruling on HTC’s administrative motion to seal. As the
 2   Court’s ruling on HTC’s administrative motion to seal may inform Valve’s and ESPi’s positions
 3   regarding Valve’s confidentiality designations, Valve and ESPi filed a stipulation to extend the
 4   deadline for Valve to file a motion to retain its confidentiality designations from September 2,
 5   2021 to September 7, 2021. (Dkt. # 159.)
 6           On September 1, 2021, the Court issued an order advising that sealing motions typically
 7   are not decided prior to a ruling on the associated substantive motion. (Dkt. #160.) Pursuant to
 8   the stipulation between Valve and ESPi, the Court ordered that the deadline for Valve to file a
 9   motion retain its confidentiality designations to September 7, 2021. (Dkt. # 161.)
10           As Valve and ESPi continue to believe the Court’s ruling on HTC’s administrative
11   motion to seal may inform Valve’s and ESPi’s positions regarding Valve’s confidentiality
12   designations, Valve and ESPi have agreed to further extend the deadline for Valve to file a
13 motion to retain its confidential designations from September 7, 2021 to five (5) days after the

14   Court issues a ruling on HTC’s administrative motion to seal. (Dkt. # 149.)
15                                             STIPULATION
16           Valve and ESPi hereby stipulate that the deadline for Valve to file a motion under
17   Section 6.3 of the Protective Order to retain its confidentiality designations of the transcript of
18   the July 14, 2021 deposition of Alan Yates and the exhibits thereto shall be continued from
19 September 7, 2021 to five (5) days after the Court issues a ruling on HTC’s administrative

20 motion to seal. (Dkt. # 149.)

21           The filer of this Stipulation attests that concurrence in the filing of the document has been
22   obtained from each of the other signatories.

23

24

25

26

27

28
                                                        3
                                          STIPULATION AND PROPOSED ORDER
     126052133.1
               Case 3:17-cv-05806-RS Document 163 Filed 09/07/21 Page 4 of 4



 1
     Dated: September 7, 2021                 FOX ROTHSCHILD LLP
 2

 3                                       By    /s/ Christopher J. McNamara
                                               Attorneys for Non-Party,
 4                                             Valve Corporation

 5
     Dated: September 7, 2021                 LAW OFFICE OF GARY A. ANGEL
 6

 7                                       By    /s/ Frear Stephen Schmid
                                               Attorneys for Plaintiff,
 8                                             Electronic Scripting Products, Inc.
 9                                 [PROPOSED] ORDER
10           PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.
11

12   Dated: September 7, 2021
13                                             ________________________________________
                                               Honorable Robert M. Illman
14                                             United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
                                   STIPULATION AND PROPOSED ORDER
     126052133.1
